In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-1163

C AROLINA C ASUALTY INSURANCE C OMPANY,

                                                  Plaintiff-Appellee,
                                 v.


E STATE OF D IMITRY K ARPOV , D ECEASED, and
M ARGARITA K ARPOV , Administratrix of the
Estate of Dimitry Karpov,
                                     Defendants-Appellants.


             Appeal from the United States District Court
      for the Northern District of Indiana, Fort Wayne Division.
             No. 06 C 33—Theresa L. Springmann, Judge.



    A RGUED O CTOBER 22, 2008 —D ECIDED M ARCH 17, 2009




 Before C UDAHY, M ANION, and W ILLIAMS, Circuit Judges.
  M ANION, Circuit Judge. Carolina Casualty sought a
declaratory judgment that its liability was limited to the
$1 million per-accident limit set forth in the insurance
policy it issued to Net Trucking, Inc. and Stanislaw Gill.
The defendants, who were among several of the victims
in a tractor-trailer/automobile accident, argued that the
2                                               No. 08-1163

Motor Carrier Act (“MCA”) and an endorsement Carolina
Casualty issued verifying compliance with the MCA
established coverage at $750,000 per person. The district
court rejected this argument, holding that the policy
limited liability to $1,000,000 per accident. The district
court granted Carolina Casualty summary judgment
and we affirm.


                             I.
  On Sunday August 21, 2005, Stanislaw Gill, who was
driving a tractor-trailer for Net Trucking, Inc., rear-ended
a stopped automobile in a construction zone on the
Indiana Toll Road. This collision set off a chain reaction
which eventually led to the death of four individuals,
the injury of numerous others, and property damage to
several automobiles and the Indiana Toll Road.
  At the time of the accident, both Net Trucking and Gill
were insured under a policy issued by Carolina Casualty.
The policy stated that Carolina Casualty’s maximum
liability for any one accident, regardless of the number
of claimants or vehicles involved, was $1 million.
Attached to the Carolina Casualty policy, as required for
all commercial trucking insurance policies, was an “MCS-
90” endorsement which likewise provided that Carolina
Casualty’s maximum liability per accident was $1 million.
  Carolina Casualty initiated this interpleader action,
naming as defendants Gill, Net Trucking, and those
individuals who were injured in the August 21, 2005,
accident or who had filed claims arising out of the acci-
No. 08-1163                                                3

dent. Carolina Casualty sought a declaration that its
liability was limited to $1 million for the entire accident.
Carolina Casualty also deposited $1 million into the
district court registry for the benefit of the various claim-
ants.
  The parties to the interpleader action filed cross-motions
for summary judgment. The district court ruled in favor
of Carolina Casualty, holding that its liability was
limited to the $1 million per-accident policy limit and
that neither the MCA nor the MCS-90 endorsement
issued by Carolina Casualty established a $750,000 per-
person policy minimum. Interpleader defendant
Margarita Karpov, individually and as the administratrix
of the estate of Dimitry Karpov, appeals.


                             II.
  The Carolina Casualty insurance policy issued to Gill
and Net Trucking expressly established a $1 million per-
accident policy limit. Specifically, the “TRUCKERS COV-
ERAGE FORM,” “SECTION II—LIABILITY COVERAGE,”
provided:
    C. Limit Of Insurance.
    Regardless of the number of covered “autos,” “in-
    sured,” premiums paid, claims made or vehicles
    involved in the “accident,” the most we will pay for the
    total of all damages and “covered pollution cost or
    expense” combined, resulting from any one “accident”
    is the Limit of Insurance for Liability Coverage shown
    in the Declarations.
4                                               No. 08-1163

In turn, the “Truckers/Motor Carrier Coverage Form
Declarations” page listed $1,000,000 under “LIMIT THE
MOST WE WILL PAY FOR ANY ONE ACCIDENT OR
LOSS.” Additionally, the MCS-90 endorsement provided:
“The policy to which this endorsement is attached pro-
vides primary or excess insurance as indicated by the X,
for the limits shown.” An “X” was placed in the box
corresponding to: “This insurance is primary and the
company shall not be liable for amounts in excess of
$1,000,000 for each accident.”
  Notwithstanding this clear and unambiguous per-
accident limit, the appellants argue that the MCA and the
MCS-90 endorsement establish a $750,000 per-person
liability minimum. The $750,000 figure comes from the
MCA, which provides:
    (b) General requirement and minimum amount—
    (1) The Secretary of Transportation shall prescribe
    regulations to require minimum levels of financial
    responsibility sufficient to satisfy liability amounts
    established by the Secretary covering public liability,
    property damage, and environmental restoration
    for the transportation of property by motor carrier or
    motor private carrier . . . . (2) The level of financial
    responsibility established under paragraph (1) of
    this subsection shall be at least $750,000.
49 U.S.C. § 31139(b)(1)-(2).
  The appellants argue that the $750,000 minimum level
of financial responsibility applies on a per-person basis.
In support of their position, they point to 49 U.S.C.
§ 13906(a)(1), which provides:
No. 08-1163                                               5

   (1) Liability insurance requirement.—The Secretary
   may register a motor carrier under section 13902 only
   if the registrant files with the Secretary a bond, insur-
   ance policy, or other type of security approved by
   the Secretary, in an amount not less than such
   amount as the Secretary prescribes pursuant to, or as
   is required by, sections 31138 and 31139, and the
   laws of the State or States in which the registrant is
   operating, to the extent applicable. The security must
   be sufficient to pay not more than the amount of the
   security, for each final judgment against the registrant
   for bodily injury to, or death of, an individual re-
   sulting from the negligent operation, maintenance, or
   use of motor vehicles, or for loss or damage to
   property (except property referred to in paragraph
   (3) of this subsection), or both. A registration remains
   in effect only as long as the registrant continues to
   satisfy the security requirements of this paragraph.
(Emphasis added.)
  The appellants argue that because 49 U.S.C. § 13906(a)(1)
states that the security must be sufficient to pay “for
each final judgment” for bodily injury to, or death of, “an
individual,” the minimum amount of security required
by section 31139, namely $750,000, applies on a per-person
basis and not on a per-accident basis, notwithstanding
the clear language of the insurance policy.
  The appellants’ argument, however, ignores the full
text of section 13906. The relevant provision states: “The
security must be sufficient to pay not more than the
amount of the security, for each final judgment against the
registrant for bodily injury to, or death of, an
6                                                   No. 08-1163

individual . . . .” 49 U.S.C. § 13906(a)(1) (emphasis added).
The court in Hamm v. Canal Insurance Company, 10
F. Supp. 2d 539 (M. D. N. C. 1998), aff’d, 178 F.3d 1283
(4th Cir. 1999), aptly explained the meaning of this statu-
tory language.
    With respect to the statute, it provides that “the secu-
    rity must be sufficient to pay, not more than the
    amount of the security.” The clear meaning of this
    statement is that whatever amount is to be paid
    will not exceed the amount of the security which
    has been established by the statute or the policy itself.
    This would mean that if the actual amount of the
    security is the minimum required by the statute, then
    the limit of potential liability for an insurer would
    be $750,000. However, if as in this case, the insured
    voluntarily elects to obtain a security in a larger
    amount, such as $1 million, then that amount be-
    comes the limits of potential liability for the insurer
    for claims resulting from a single accident.
Id. at 544 (emphasis added).
  The Hamm decision was appealed to the Fourth Circuit,
which in an unpublished decision held that “the district
court correctly determined that Canal’s potential financial
obligation is limited by the terms of the Policy and
the MCA to $1 million per accident.” 1 Hamm, 178 F.3d
1283 at *1.


1
   Fourth Circuit Local Rule 32.1 permits the citation to unpub-
lished decisions issued prior to January 1, 2007, if the decision
has precedential value and there is “no published decision
that would serve as well.”
No. 08-1163                                                 7

   Similarly, in Stevens v. Fireman’s Fund Insurance Co., 2002
WL 31951274 (S.D. Ohio Nov. 7, 2002), aff’d 375 F.3d 464
(6th Cir. 2004), the insurer had issued a policy with a
liability limit of $1 million per accident. The insured
was involved in an accident resulting in injuries to four
individuals and environmental cleanup, costing in excess
of $2.5 million. Id. at *1, n.1. The injured parties cited to
49 U.S.C. § 13906 for the proposition that the insurer
must pay not more than the amount of the security for
each final judgment and thus argued that the insurer
was required to pay up to $1 million for each injured
person. Id. at *5. The district court in Stevens found the
Hamm decision persuasive and rejected this argument,
holding that no coverage existed beyond the $1 million
limit of liability. Id. at *7-8.
  We agree with Hamm and Stevens and likewise con-
clude that the “not more than the amount of the security”
statutory language refers to the $1,000,000 security per-
accident that Net Trucking obtained from Carolina Casu-
alty.
  The appellants have not cited any case law interpreting
section 13906 as establishing a per-person limit. Nonethe-
less, the appellants claim that even if the statute did not
establish a per-person liability limit, the MCS-90 endorse-
ment, which Carolina Casualty attached to its insurance
policy, set the liability limit at $750,000 per person. The
MCS-90 endorsement provided that:
    The insurance policy to which this endorsement is
    attached provides automobile liability insurance and
    is amended to assure compliance by the insured,
8                                               No. 08-1163

    within the limits stated herein, as a motor carrier of
    property with Sections 29 and 30 of the Motor Carrier
    Act of 1980 and the rules and regulations of the
    Federal [Motor Carrier Safety Administration].
   The appellants argue that this endorsement established
as a policy limit the $750,000 per-person minimum estab-
lished by section 13906. There are three problems with
this argument. First, as noted above, section 13906
does not mandate a $750,000 per-person minimum.
Second, even if the statute did establish such a mini-
mum, the endorsement expressly stated that it provides
coverage “within the limits stated herein,” and the en-
dorsement set the limit at $1,000,000. Third, the Secretary
of Transportation has set forth in 49 C.F.R. § 387.15,
Illustration I, the appropriate form for the MCS-90 en-
dorsement. This form states the policy limits on a per-
accident basis, providing: “The policy to which this
endorsement is attached provides primary or excess
insurance, as indicated by ‘X’, for the limits shown: This
insurance is primary and the company shall not be liable
for amounts in excess of $ ______ for each accident.” 49
C.F.R. § 387.15, Illustration I (emphasis added). Accord-
ingly, the MCS-90 endorsement did not establish a
$750,000 per-person liability minimum.
  The appellants attempt to overcome the express lan-
guage of the policy and the MCA by referring to
legislative history and public policy. However, neither
legislative history nor public policy can overcome the clear
statutory language and regulatory form, which establish
$750,000 as the minimum amount of financial responsi-
No. 08-1163                                                 9

bility, and the policy language which defines the liability
on a per-accident basis. Five Points Rd. Jt. Vent. v. Johanns,
542 F.3d 1121, 1128 (7th Cir. 2008) (stating that resort to
legislative history is only necessary if the statutory lan-
guage is ambiguous); see also Hamm, 10 F.Supp.2d at 544-
48 (rejecting public policy argument that MCA-90 en-
dorsement establishes a $750,000 per-person limit). The
$1,000,000 per accident policy limit governs.


                             III.
  The insurance policy clearly and expressly limited
Carolina Casualty’s liability to a maximum of $1,000,000
per accident. Neither the MCA nor the MCS-90 endorse-
ment establishes a per-person limit. Accordingly, the
district court properly granted Carolina Casualty sum-
mary judgment. For these and the foregoing reasons,
we A FFIRM .




                            3-17-09